HERRICK, J.
When, at the commencement of the trial of an action, and before any evidence is taken, a motion is made to dismiss the complaint, upon the ground that it does not state facts sufficient to constitute a cause of action, the question presented is one of pleading. Herbert v. Duryea, 87 Hun, 288, 33 N. Y. Supp. 1031. And such question is to be decided upon the same principles that govern the decision of a demurrer to a complaint for insufficiency. Sanders v. Soutter, 126 N. Y. 193, 27 N. E. 263; Kain v. Larkin, 141 N. Y. 144, 36 N. E. 9. A demurrer to a complaint for insufficiency can only be sustained when it appears that, admitting all the facts alleged, it presents no cause of action whatever. It is not sufficient that the facts are imperfectly or informally averred, or that the pleading lacks definiteness or precision, or that the material facts are only argumentatively averred. The complaint on demurrer is deemed to allege-*1114what can be implied from the allegations therein by a reasonable and fair intendment, and facts impliedly averred are traversable in the same manner as though directly averred. Sanders v. Soutter, 126 N. Y. 193, 27 N. E. 263; Zebley v. Trust Co., 139 N. Y. 461, 34 N. E. 1067; Kain v. Larkin, 141 N. Y. 144, 36 N. E. 9. Under our Code, pleadings should be liberally construed, with a view to substantial justice; and, where the plaintiff’s complaint, may reasonably import the averment of a. good cause of action, it is not to be held bad tin the demurrer, because its language is susceptible of being construed as excluding any such cause; but, where it is susceptible of an interpretation which will constitute a cause of action, that interpretation will be given it, rather than one which excludes a cause of action. Olcott v. Carroll, 39 N. Y. 436.
The statement of facts in the complaint is, perhaps, susceptible of two interpretations,—one, that the alleged agreement between the plaintiff and defendant was an agreement for a lease of the defendant’s farm; the other, that it was an agreement for the services of the plaintiff and his wife, in return or payment for which the plaintiff was to receive a written lease of the farm for a year, and containing an agreement, upon certain conditions, to renew it during the lifetime of the defendant and his wdfe, with a grant of defendant’s property to the plaintiff upon the defendant’s death. The plaintiff was also to have the produce of the farm during the time of the rendition of his services. This latter interpretation is one that I think is warranted by the facts stated. Then, there is the statement that the plaintiff, in pursuance of such agreement, rendered and performed services and furnished material to and for the defendant; that the defendant has failed and refused to perform his part of the agreement, and has not paid for the services rendered or material furnished. In other words, the defendant has received, under a contract which he refuses to carry out on his part, valuable services, for which he refuses to pay. I think these facts show a cause of action in favor of the plaintiff, and against the defendant, for the damage sustained by the plaintiff by the breach of the contract, or for the value of the services rendered by him pursuant to it. Howard v. Daly, 61 N. Y. 362.
It is contended that the complaint is insufficient, “because it does not allege that any damage accrued to the plaintiff by reason of any breach of contract.” It is not necessary to allege, in terms, that he has suffered damage; it is sufficient if facts are alleged from which damage can be inferred. Where the complaint alleges a cause of action from which damages may and presumptively do how, the addition of a demand of judgment for a sum of money, as the consequence of such cause of action, is all that is necessarily required to sustain the pleading. Kenney v. Railroad Co., 49 Hun, 535, 2 N. Y. Supp. 512. While the above-cited case was not one arising out of a breach of contract, the principle enunciated is one that applies to all actions for damages, no matter from what cause arising. The facts stated by the plaintiff show that he has been damaged by the breach of the contract. He shows the performance of labor and services, *1115and the furnishing of materials, for which he has not been paid, either by giving him the written lease as agreed, or in any other way. The statement of these facts, in the manner set forth in the complaint, is good either as an averment of facts from which damage will be inferred, or as allegations of fact by which to measure his recovery upon a quantum meruit. It is not. material that the plaintiff does not demand the precise damage to which he is entitled, or makes a mistake in the true rule of damages in his complaint. The court, upon the facts alleged in the complaint, may adjust the recovery upon the proper basis. Colrick v. Swinburne, 105 N. Y. 503, 12 N. E. 427. If the facts stated in the complaint show that the plaintiff is entitled to any relief, either legal or equitable, it is not demurrable, on the ground that the party has not demanded the precise relief to which he appears'to he entitled. Wetmore v. Porter, 92 N. Y. 70; Mitchell v. Thorne, 134 N. Y. 530, 32 N. E. 10. The complaint shows an agreement between plaintiff and defendant; that, pursuant to that agreement, the defendant has received from the plaintiff valuable services and materials; that he refuses to fulfill his part of the agreement, and declines to pay for the services rendered and materials furnished; and the value of such services and materials is set forth, and a judgment for the amount demanded. I think that is sufficient.
The judgment should be reversed, and a new trial granted; costs to abide the event. All concur.